ACCEPTED
                                                                                                  01-15-00709-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            10/19/2015 4:03:54 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                               NO. 01-15-00709-CR
                               NO. 01-15-00710-CR
                               NO. 01-15-00711-CR
                                                                   FILED IN
                   __________________________________________1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
         In the Court of Appeals for the First District of Texas at Houston, Texas 4:03:54 PM
                                                                        10/19/2015
                  ___________________________________________           CHRISTOPHER A. PRINE
                                                                               Clerk
                ROBERT JAMES MARTIN V. THE STATE OF TEXAS
                 ____________________________________________

  On appeal from the 149th District Court of Brazoria County, Texas, No. 74428 et al.
                ___________________________________________

   APPELLANT'S EMERGENCY MOTION TO STAY PROCEEDINGS AND
                              REMAND
        _____________________________________________________

   TO THE HONORABLE COURT OF APPEALS: Robert James Martin, appellant,
files this Motion to Stay in this cause, and in support shows the following:


   1. Nature of Proceeding. This appeal arises out of a proceeding in the District
       Court for the 23rd Judicial District of Brazoria County, Texas. Robert James
       Martin entered a plea of guilty to three counts of aggravated robbery and was
       sentenced by the trial court to prison terms of 40 years, 40 years, and 10 years.
       The judgment became final on July 29, 2015. The undersigned counsel was
       appointed for this appeal on August 20, 2015. Mr. Martin filed a timely Motion
       for New Trial on August 27, 2015, and timely presented the motion for hearing to
       the trial court on September 3, 2015.

   2. Deadline for Trial Court Action. Mr. Martin’s Motion for New Trial is
       overruled by operation of law on the 75th day after the judgment was entered
       (October 12, 2015) TEX. R. APP. PROC. 21.8. The trial court scheduled hearing on
       this motion for October 15, 2015. The undersigned counsel brought this to the
       trial court’s attention. The trial court has made docket sheet entries in each case
       indicating this is the soonest date available to the trial court. The undersigned
       counsel previously sought a stay in this Court.
3. On October 15, 2015, Mr. Martin was not brought to the trial court for the hearing
   on the motion for new trial. The trial court issued a bench warrant and reset the
   hearing to October 20, 2015 at 8:00 AM.

4. Prejudice to Appellant. Holding a hearing in the trial court on a legally moot
   motion will only serve to complicate the issues in the case. The hearing is
   necessary to develop evidence regarding the voluntariness of the plea entered by
   Mr. Martin. Additionally, the court record is not completely prepared and
   available.

5. Prayer. WHEREFORE, Appellant requests that this Court stay the appeal and
   remand matters to the trial court so that the proceedings as currently scheduled are
   timely for appellate purposes.



                                                              Respectfully submitted,


                                                                         /s/David Ryan
                                                                        DAVID RYAN
                                                                       SBN: 00786412
                                                             6161 Savoy Dr., Suite 1116
                                                                 Houston, Texas 77036
                                                    (713)223-9898 FAX (713) 223-8448
                                                                  Attorney for Appellee
DECLARATION
My name is David Ryan, I was born on September 11, 1963, and my address is 6161
Savoy Drive, Suite 1116, Houston, Texas 77036. I am an attorney licensed to practice
law in the State of Texas. I declare under penalty of perjury the facts in the foregoing
motion are true and correct.

   /s/David Ryan
   DAVID RYAN


CERTIFICATE OF CONFERENCE

I, David Ryan, hereby certify that counsel for appellee is not opposed to Appellee’s
Motion to Stay.

/s/David Ryan
DAVID RYAN

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing motion has been served
on all counsel of record, on October 19, 2015.

/s/ DMR__________
DAVID M. RYAN